Citation Nr: 1506625	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  06-29 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine disorder claimed as secondary to a thoracolumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to October 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Hartford, Connecticut RO currently has jurisdiction of this case. 

In September 2008, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the claims file. 

The Board remanded these claims for further development in November 2008, and issued a decision denying the claims in April 2010. 

The Veteran appealed the April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2011, the Court granted a joint motion to vacate the April 2010 decision and remand the claims to the Board for further action consistent with the terms of the joint motion.  

In November 2011 and July 2013, the Board again remanded the case for additional development.  

Following that development, in a December 2013 rating decision, the Appeals Management Center (AMC) in Washington, D C granted the Veteran's claim of entitlement to VA compensation pursuant to 38 USCA § 1151 for VA compensation for degenerative disc disease of the thoracolumbar spine, assigning a 20 percent rating, effective July 1, 2005.  The AMC deferred a decision on the Veteran's cervical spine claim, pending a VA examination and opinion as to the etiology of that disorder.

In April 2014, the Board remanded the cervical spine claim to afford the Veteran an additional opportunity to attend a VA examination and such was accomplished.
FINDINGS OF FACT

1.  The Veteran's current cervical spine disorder, diagnosed decades after service,  is not related to service, and is not caused by or permanently worsened by his VA-compensated thoracolumbar disorder. 

2.  The medical evidence reflects that the Veteran's current cervical spine disorder is due to the natural progression of the disease.


CONCLUSION OF LAW

The criteria are not met to establish service connection for cervical spine disorder, to include as secondary to his VA-compensated thoracolumbar disorder.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104; Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Although the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id. 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   Id.


II.  Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

The Veteran was sent VCAA-compliant notification via letters dated in June 2006, September 2006, November 2008, May 2009, and July 2013.  Taken together, the aforementioned VCAA letters informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or to submit any evidence in his possession that was relevant to the case.  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.   Moreover, the notice letters included information regarding disability rating(s) and effective date(s) as mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   After all notice was provided to the Veteran, the claim was readjudicated by the RO in February and October 2014 SSOCs.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) .) 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).   In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 
In addition, the Board finds that the duty to assist a claimant in the development of his has been satisfied.  VA and private medical records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, to include at the September 2008 Board hearing.   VA afforded the Veteran a VA examination in 2014 to determine the etiology of his cervical spine disorder.  The medical opinions are considered adequate and additional examination and/or opinion is not needed at this time.  He has also submitted lay statements in support of his claim.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained and that is obtainable.  In fact, in response to the most recent SSOC, the Veteran indicated that he had no additional evidence to submit and asked that his case be forwarded immediately to the Board for further appellate consideration.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  VA's duties to notify and assist him with this claim have been satisfied.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During the September 2008 videoconference hearing, the VLJ specifically clarified the issues on appeal and sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding.  Moreover, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board videoconference hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through testimony, argument, and questions, demonstrated actual knowledge of the elements necessary to substantiate the claim.   As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).   In any event, the case was thereafter remanded to obtain all relevant evidence, thereby negating any prejudice.

III.  Pertinent Laws and Regulations Governing Service Connection Claims
 
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  

As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The Veteran's diagnosis, degenerative disc disease of the cervical spine, is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a).  However, cervical spondylosis is considered a type of arthritis; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) apply to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

IV.  Analysis

The medical evidence reflects that the Veteran has a current disorder, diagnosed as degenerative disc disease of the cervical spine.  See June 2011 Florida Spine Institute treatment record; May and June 2014 VA examination & "DBQ" reports.

Initially, the Board notes that the Veteran does not assert, nor does the evidence show, that the cervical spine disorder had its onset in service or is otherwise related to service.  See September 2008 hearing testimony.  At any rate, the Board notes that the STRs are completely negative for any cervical spine complaints, treatment, or diagnoses.  The first evidence of cervical spine disorder, to include spondylosis, is not shown in the record until decades after service.  

Instead, the Veteran asserts that his cervical spine disorder is etiologically related to his VA-compensated lumbar spine disorder.  

The Veteran underwent a VA examination of the cervical spine in May and June 2014 by the same examiner.  Notably, the examiner examined the Veteran, reviewed the claims file, and ultimately concluded that the Veteran's cervical spine disorder is less likely as not proximately due to, or aggravated by his thoracolumbar spine disorder.  The medical examiner stated that the progression of his cervical degenerative disc disease is unrelated to his lumbar spine degenerative disc disease.  The examiner explained that the Veteran's degeneration of the lumbar spine did not aggravate his cervical spine progression.  The examiner stated further that the Veteran's cervical spine disorder appears to have developed in a natural progression and is not related to his lumbar spine degenerative disease or prior surgeries. 

The 2014 VA medical opinion is highly probative evidence, as it relies on sufficient facts and data, provides supporting rationale, and contains sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner had the opportunity to review the complete claims file.  Notably, the Veteran has not submitted a competent opinion relating his cervical spine disorder to his thoracolumbar spine disorder.  

The Board considered the Veteran's statement relating his cervical spine disorder to his lumbar spine disorder.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  In addition, the Veteran, as a layperson, is competent to report observable symptoms of his cervical spine disorder, such as pain.  
In this case, however, the determination of any relationship between the Veteran's cervical spine disorder and his thoracolumbar spine disorder involves complex medical etiological questions upon which the Veteran is not competent to report.  The conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes or aggravations of cervical spine disorder that the Veteran is not shown to possess. 

The Board also considered the Veteran's 2008 hearing testimony that one of his therapists said that his uneven gait due to his lumbar spine disability could cause stress on his neck.  However, this statement is too attenuated to constitute competent medical evidence of nexus for secondary service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding that the connection between what a physician said and the layman's account of what he purportedly said, filtered through a layman's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence).  

Most critically, the Veteran's essential contention of a nexus between his cervical spine disorder and his VA-compensated lumbar spine disorder has been fully investigated.  For the reasons and bases discussed above, the preponderance of the evidence is against the Veteran's claim of service connection for a cervical spine disorder, and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b) (2014).  The claim must therefore be denied.

ORDER

Entitlement to service connection for a cervical spine disorder, to include as secondary to a thoracolumbar spine disorder, is denied.


____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


